Citation Nr: 0510223	
Decision Date: 04/08/05    Archive Date: 04/21/05	

DOCKET NO.  99-15 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
gunshot wound of the left hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for a 
gunshot wound scar of the left hand and assigned a 10 percent 
evaluation from October 17, 1997.

The Board remanded the appeal in August 2001 and March 2004.


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
of the left hand have been manifest during the appeal by a 
tender scar on the palmar surface, but numbness, loss of 
grip, and other symptoms related to the veteran's left hand 
are unrelated to his service-connected residuals of a gunshot 
wound of the left hand.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for residuals of a gunshot wound of the left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002), 
Diagnostic Code 7801, 7802, 7803, 7804, 7805 (from August 30, 
2002) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of a 
gunshot wound of the left hand.  There is nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record as discussed below is not adequate 
for rating purposes.  The case presents no evidentiary 
concern, except as noted below, that would warrant an 
extensive account of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluation is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since this is an initial rating, the rule established by 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a principle known as staged ratings.  Id. at 125.

Service medical records reflect that on September 30, 1965, 
the veteran sustained a gunshot wound to the hypothenar 
portion of the left hand.  There was no evidence of bony 
damage or foreign body residue.  The veteran was seen for 
follow up on October 11, 1965.  There had been two days of 
drainage over a four-day period.  On October 15, 1965, the 
veteran was seen for dressing change.  There was no sign of 
infection.  The wound was healing well.  The veteran had full 
use of his fingers with gradual return of sensation.  The 
wound was redressed on October 20, 1965.  The remaining 
service medical records are silent for complaint, finding, or 
treatment with respect to the veteran's gunshot wound of the 
left hand.  Reports of June, July, and September 1966 service 
separation examinations, together with medical histories 
completed in June and September 1966, do not reflect any 
complaint or finding with respect to the left hand other than 
a scar on the left hand.  The veteran's upper extremities and 
neurologic system were found to be normal.  

The report of an October 1998 VA hand examination reflects 
that the examiner did not have any medical records available 
for review.  The veteran reported that he sustained a gunshot 
wound to his left hand that resulted in torn ligaments and 
tendons with nerve damage.  The veteran complained of 
numbness of the left hand with tingling through the fingers 
and daily continuous pain.  A 2.0 by 2.0-centimer, jagged, 
raised scar on the palmar surface of the left hand was very 
tender.  The veteran had full range of motion of fingers.  He 
had no strength or grip ability in the left hand.  It was 
reported that the veteran is right-handed.  No joints were 
affected.  The diagnoses included status post gunshot wound 
to the left hand on the palmar surface with residual numbness 
and tingling of the hand and all fingers, tender scar, loss 
of grip, dexterity, coordination, and position sense, and 
daily continuous pain.  This examination will be accorded 
small probative weight because the examiner did not have 
access to the veteran's medical records, including service 
medical records describing the type of injury.  Neither did 
the examiner have access to subsequently accomplished NCV-EMG 
testing report.

Private medical records reflect that in September 1998 the 
veteran was seen with complaints of left hand numbness.  In 
September 1999 an EMG was discussed to see if the veteran had 
carpal tunnel syndrome that would account for his left hand 
pain.  The veteran continued to be seen with complaints 
relating to his left hand in 2000 and 2001.

June 2001 and June 2003 letters from a private physician 
reflect that the veteran had a known history of a gunshot 
wound to the left hand.  The veteran continuously complained 
of pain, tingling, and loss of grip in the hand.  He had 
worsening of the symptoms over the past several years that 
was probably related to fibrosis and scarring.  The 
impression included neuropathy secondary to gunshot wound of 
the hand with loss of grip and sensation.  This opinion will 
be accorded small probative weight because the provider of 
the opinion did not have access to the veteran's complete 
medical records, including service medical records, as well 
as not having access to the report of NCV/EMG studies.

The report of a November 2001 VA orthopedic examination 
reflects that the examiner had access to the veteran's VA 
medical records, but did not have access to the veteran's 
service medical record or the report of an NCV/EMG testing.  
The veteran reported occasional pain in his left hand, but 
mostly complained of numbness and loss of strength.  
Examination of the left hand revealed a 1 to 1.5-centimeter 
round entrance wound.  The exit wound along the ulnar border 
of the wrist was just distal to the wrist joint.  It was 
approximately 1 centimeter and round.  The scars over both 
wounds were well healed and without keloid or abnormal scar 
formation.  The scar was not remarkably sensitive.  The 
hypothenar and thenar musculature was normal in appearance 
compared to the right hand.  Skin and soft tissue of both 
hands appeared normal.  There was no evidence of atrophy on 
the left hand or forearm.  Wrist motion of the left side was 
not normal, and grip strength on the left compared to the 
right was diminished somewhat.  X-rays did not show any bony 
or soft tissue abnormalities.  The impression included that 
the veteran had a gunshot wound in the Army that he seemed to 
have fully recovered from.  However he was having residual 
complaints that affected the function of his left hand.  It 
was difficult to explain the nature of the symptoms.  His 
symptoms seemed concerning for ulnar nerve pathology.  This 
would be the nerve most adjacent to the site of the injury.  
The symptoms could be related to one of many different 
syndromes, including carpal tunnel syndrome.  This did not 
seem to explain his predominantly ulnar nerve cited symptoms.  
Compression of the ulnar nerve could explain the symptoms.  
It was difficult to interpret the functional impairment, 
etiology, and possible relationship of the transient 
intermittent spells of weakness and numbness to the previous 
gunshot wound to the hand.

This examination report will be accorded medium probative 
weight because the examiner did have access to some of the 
veteran's medical records, but did not have access to the 
veteran's service medical records or to the report of NCV/EMG 
testing.

The repot of a November 2001 VA neurology examination 
reflects that the examiner had access to the veteran's 
complete claims file.  On examination the scar on the 
veteran's medial hand measured approximately three-quarters 
of a centimeter in diameter and was well healed and nontender 
to palpation.  The exit scar was of similar size and was well 
healed and nontender to palpation.  Grip strength in both 
hands was 5/5.  The veteran had normal interossei muscle size 
and strength in both hands.  The examiner indicated that the 
veteran had a scar from the old gunshot wound that was 
discussed on a form in the veteran's claims file.  It 
appeared that the veteran had complaints of carpal tunnel 
syndrome affecting both extremities on examination and by 
history.  The veteran's complaint of discomfort and tingling 
in the left 4th and 5th fingers implied involvement of the 
left ulnar nerve.  An EMG with nerve conduction velocities in 
both upper extremities would be ordered.  This examination 
will be accorded medium to large probative weight because the 
examiner had access to the veteran's complete claims file, 
but did not have access to the report of NCV/EMG testing.

The report of a March 2002 NCV/EMG study reflects that on 
motor nerve conduction there was some deficiency in the 
median nerves, but both ulnar nerves were normal.  On sensory 
nerve conduction, both median nerves had some deficiency, but 
both ulnar nerves were normal.  The conclusion was that nerve 
conduction velocity of both upper extremities were consistent 
with bilateral carpal tunnel syndrome.

June and July 2003 VA neurology addendums reflect that the 
veteran showed signs of bilateral carpal tunnel syndrome on 
examination.  They conclude that it did not appear that the 
area of the veteran's left hand that was involved in the 
gunshot wound was influencing the median nerve distribution 
that he now complained of.  His current complaints were most 
likely secondary to the use of his hands as a barber and 
unlikely secondary to his service-connected injury affecting 
the medial portion of his hand.  These addendums will be 
accorded very large probative weight because they reflect 
that the person completing the addendums had access to the 
veteran's claims file, as well as the report of NCV/EMG 
testing.  

During the veteran's personal hearing before the undersigned 
in June 2001 he testified with respect to his belief that he 
currently experienced symptoms in his left hand that were 
residual to the gunshot wound he sustained during active 
service.  However, as a lay person, he is not qualified to 
offer a medical diagnosis or medical etiology because he does 
not possess sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
statements and testimony relating symptoms to any specific 
injury or diagnosis will not be accorded any probative 
weight.

The veteran's service-connected residuals of a gunshot wound 
of the left hand have been evaluated under the provisions of 
Diagnostic Code 7804 of the Rating Schedule.  Prior to and 
from August 30, 2002, Diagnostic Code 7804 has provided 
essentially the same evaluation.  Where scars are shown to be 
painful on examination a 10 percent evaluation will be 
awarded.  Likewise, Diagnostic Codes 7803 and 7805 are 
similar both prior to and from August 30, 2002, in that they 
would provide a 10 percent evaluation for scars that are 
superficial.  Diagnostic Code 7805, prior to and from August 
30, 2002, provides that scars are to be rated on limitation 
of function of the part affected.

From August 30, 2002, Diagnostic Codes 7801 and 7802 provide 
for assigning evaluation for scars based on area involved.  
Diagnostic Code 7801 provides a 10 percent evaluation for 
scars that are deep or that cause limited motion and involve 
an area or areas exceeding six square inches.  Diagnostic 
Code 7802 provides for a 10 percent evaluation for scars that 
are superficial and do not cause limited motion, but involve 
an area or areas of 144 square inches or greater.

The primary matter to be decided by the Board is what 
symptoms that the veteran currently experiences, with respect 
to his left hand, are residual to the service connected 
residuals of a gunshot wound of his left hand.  The veteran 
has asserted that all symptoms he experiences in his left 
hand are related to the gunshot wound.  However, with 
consideration of the above analysis and the probative weights 
assigned to the various evidence, there is evidence of small 
probative weight relating multiple symptoms to the veteran's 
gunshot wound in service and evidence of medium to large and 
large probative weight indicating that the only residual of 
the gunshot wound is the scar with other symptoms being 
related to the veteran's carpal tunnel syndrome.  Therefore, 
a preponderance of the evidence, the greater weight of the 
evidence, is against the conclusion that the veteran 
experiences any symptoms relating to the gunshot wound of the 
left hand in service other than the scar.

All of the competent medical evidence indicates that the 
scars on the veteran's left hand are smaller than six square 
inches in total.  The report of the October 1998 VA 
examination identifies one scar as being painful on 
examination.  No other competent medical evidence indicates 
that the veteran experiences tender and painful scars.  The 
Board concludes that a preponderance of the evidence is 
against an evaluation greater than the 10 percent assigned 
for a tender and painful scar on the veteran's left hand.  
Accordingly, an evaluation greater than the current 
10 percent for the residuals of a gunshot wound of the left 
hand is not warranted.

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The initial AOJ decision, in October 1998, was prior to 
passage of the VCAA.  In October 2001 and March 2004 the 
veteran was provided with VCAA notice by official letters 
that informed him of the evidence needed to substantiate his 
claim.  He was requested to send the evidence needed as soon 
as possible.  He was advised of the evidence VA was 
responsible for getting, as well as the evidence that he 
should submit, and how VA would help him in obtaining 
evidence.  The veteran was also provided with VCAA 
implementing regulations in supplemental statements of the 
case issued in April 2003 and October 2004.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

In this case, the Board concludes that the aforementioned 
letters and supplemental statements of the case, as well as 
the statement of the case and other supplemental statements 
of the case contained all of the information necessary to 
comply with Pelegrini.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
decisions are made by the Board.  Because the Board makes the 
final decisions on behalf of the Secretary with respect to 
claims for veteran's benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a 
preinitial adjudication notice constitutes harmless error, 
especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes a 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  In this case, 
because each of the four requirements of a VCAA notice have 
been fully satisfied, any error in not providing a complete 
notice to the claimant prior to the initial adjudication is 
harmless error.

With respect to VA's duty to assist, private and VA treatment 
records have been obtained and the veteran has been afforded 
multiple VA examinations.  The veteran has also been afforded 
a personal hearing.  The veteran indicated that he was in 
receipt of Social Security disability benefits.  However, he 
reported that the Social Security disability was unrelated to 
his service-connected residuals of a gunshot wound of the 
left hand.  In any event, a memorandum, apparently dated in 
June 2004, reflects that the Social Security Administration 
does not have medical information with respect to the veteran 
on file.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.

ORDER

An initial evaluation greater than 10 percent for residuals 
of a gunshot wound of the left hand is denied.

	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


